Per Curiam.
The relator applied to the building inspector of the city of East Orange for a permit to erect a two-story brick building containing five stores on the ground floor and apartments for four families on the second floor.
The permit was refused because, under the zoning ordinance of the city, the property was located in the small volume residence district, in which district no building containing stores and apartments is permitted.
We think the case is controlled by the case of State v. Nutley, 99 N. J. L. 389. That case in the Court of Errors and Appeals is binding on this court in the absence of modification by that court, and as yet there has been none.
The relator is entitled to judgment, with costs, and a peremptory writ will issue.